KAYE, J,
The plaintiffs have brought this action to compel defendants to maintain an access road. Plaintiffs are owners of land which is accessed by the road at issue. The land upon which the road is located is owned by the Pennsylvania Game Commission. The Game Commission has authorized the Pennsylvania Fish and Boat Commission to occupy and use a portion of these lands which are located in Ayr Township, for public fishing. Plaintiffs have *304named as defendants the Game Commission, the Fish and Boat Commission, and Ayr Township.
The Game Commission and the Fish and Boat Commission seek dismissal of the action, alleging that this court does not have jurisdiction over the subject matter of this dispute. Defendant Ayr Township has filed preliminary objections in the nature of a demurrer, a motion to strike impertinent matter, and a motion for a more specific pleading.
DISCUSSION
Initially, we note that plaintiffs assert they are “in a quandry (sic) as to which court or agency properly has jurisdiction over the defendant,” and request this court to “accept jurisdiction over this dispute so that the appropriate jurisdiction may be finally determined.” We view this request to be one for an advisory opinion, which would be inappropriate for this court to issue.
Plaintiffs, in their brief, concur with both the Game Commission’s and Fish and Boat Commission’s assertions that the board of property has been granted exclusive jurisdiction over the subject matter of this dispute.
“The board of property shall also have jurisdiction to hear and determine cases involving the title to land or interest therein brought by persons who claim an interest in the title to lands occupied or claimed by the Commonwealth.” 71 PS. §337.
It is further clear that the subject matter of plaintiffs’ claim against Ayr Township is the land owned by the Commonwealth. The nature of the legal interest which plaintiffs or the township have in this Commonwealth land must be ascertained before any action could be taken to enforce any obligation which the township *305may have to maintain a road on said property. We therefore find that our lack of jurisdiction over the subject matter of this dispute requires our dismissal of this action. We do this without reaching the merits of any claims or defenses submitted by the parties.
ORDER
Now, January 19, 1996, the defendants’ preliminary objections to the complaint are granted and the complaint is dismissed. Costs to be paid by plaintiffs.